Name: Commission Regulation (EEC) No 1346/92 of 26 May 1992 opening an invitation to tender for the refund for the export of common wheat to countries of zones I, II, III, IV, V, VI, VII and VIII
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 145/3127. 5. 92 COMMISSION REGULATION (EEC) No 1346/92 of 26 May 1992 opening an invitation to tender for the refund for the export of common wheat to countries of zones I, II , III , IV, V, VI, VII and VIII THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, tion and the first closing date for the submission of tenders ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of common wheat to tender for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas, in order to ensure supply, the invitation to tender for export should be limited to zones I, II, III, IV, V, VI, VII and VIII : Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75. 2. The invitation to tender shall relate to common wheat for export to the countries of zones I, II , III, IV, V, VI, VII and VIII as defined in Annex I to Commission Regulation (EEC) No 1124/77 (6). 3 . The invitation shall remain open until 27 May 1993. During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invi ­ tation to tender. By way of derogation from Article 1 (2) of Regulation (EEC) No 279/75, the time-limit for submission of tenders under the first partial invitation to tender shall expire on 4 June 1992. Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, in Commission Regulation (EEC) No 279/75 (4), as last amended by Regulation (EEC) No 2788/86 (*) ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tende ­ ring security of ECU 12 per tonne when they submit their tenders ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; Article 2 A tender shall be valid only if it related to an amount of not less than 1 000 tonnes. Whereas, since the interested parties are already aware of the terms of the invitation, a derogation may be made from the provisions of Regulation (EEC) No 279/75 on the period that must elapse between the date of publica ­ Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be ECU 12 per tonne. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3. 1992, p. 7. 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 31 , 5. 2. 1975, p. 8 . (0 OJ No L 257, 10. 9. 1986, p. 32. (6) OJ No L 134, 28. 5. 1977, p. 53. 27. 5. 92No L 145/32 Official Journal of the European Communities Article 4 1 . Notwithstanding Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 ('), export licences issued under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall, for the purpose of determining their period of validity, b? deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue. Licences issued before 1 July 1992, however, may only be used from that date . Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279/75, the Commission shall decide, under the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 : ' to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex I, to the telephone, telex or telefax numbers in Annex II . If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph. Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 331 , 2. 12. 1988, p. 1 . 27. 5 . 92 Official Journal of the European Communities No L 145/33 ANNEX I Weekly tender for the refund for the export of common wheat to countries of zones I, II, III , IV, V, VI, VII and VIII (Regulation (EEC) No 1346/92) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc. ANNEX II The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  235 01 32,  236 10 97,  236 20 05,  236 20 08 .